DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office Action is in response to an amendment filed on December 23, 2020, for the application with serial number 16/204,933.  
Claims 1, 2, 5, 7-10, 13, and 15 are amended.
Claim 4 is canceled.
Claim 18 is added.
Claims 1-3 and 5-18 are pending.


Response to Remarks/Amendments
Objection to Drawings
In light of the Applicant’s Replacement Sheet, attached to the Remarks, the objection to the Drawings is withdrawn.
35 USC §101 Rejections
The Applicant traverses the rejection of the independent claims, contending that the claims solve the technical problem of creating workflows.  In response, the Examiner submits that creating workflows is not a technical problem.  A workflow is a set of rules that could be implemented by a human.  The present claims recite a computer as a tool to create a workflow that could be created by a human.  There is a distinct difference between reciting an improvement to a computer as a tool, and using a computer as a tool to implement and automate a manual process.  Mere automation of a manual process does not constitute an improvement to computer functionality.  See MPEP §2106.05(a){I}.
The Applicant additionally submits that the claims provide an improvement to technology by improving the efficiency of a computer.  Specifically, the Applicant points to ¶[0002] of the Application.    However, ¶[0002] of the specification does not provide a reference to any 
35 USC §1002/103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Vicars, Viswanathan, and Kharraz Takalov references, cited in the rejections, below.  All arguments are moot in light of the newly cited reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-3 and 5-18 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-3 and 5-18 are all directed to one of the four statutory categories of invention, the claims are directed to versioning workflows (as evidenced by exemplary claim 1; “creating an inherited version of the parent workflow as the new workflow”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2).  The limitations of exemplary claim 1 include:  “receiving a request to create a new workflow;” “retrieving from a database, a parent workflow;” “creating an inherited version of the parent 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer is implied in method of claim 1; and a processor and memory are recited in independent claim 10). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer is implied in method of claim 1; and a processor and memory are recited in independent claim 10) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0165734 A1 to Vicars et al. (hereinafter ‘VICARS’) in view of US 2016/0098661 A1 to Viswanathan et al. (hereinafter ‘VISWANATHAN’) and US 2015/0154528 A1 to Kharraz Tavakol (hereinafter ‘KARRAZ TAVAKOL’).

Claim 1 (currently amended)
VICARS discloses a computerized method (see ¶[0087] and Fig. 38; applications running on a web server) comprising: 
receiving a request to create a new workflow, wherein each workflow includes a logical sequence of software tasks to be executed (see abstract and claim 1; create a workflow). 
VICARS does not specifically disclose, but VISWANATHAN discloses, having been prompted by the request, retrieving from a database, a parent workflow, wherein the parent workflow includes locked artifacts and unlocked artifacts within each software task in the parent workflow (see ¶[0047]; a workflow worker may be granted access to complete a work item, lock a work item, and unlock a work item), and
wherein an original user defined whether each artifact is locked or unlocked, wherein locked artifacts are unable to be modified except by the original user, and unlocked artifacts are able to be modified by another user (see ¶[0047]; a workflow worker may be granted access to complete a work item, lock a work item, and unlock a work item.  A service task complete may be granted permission to complete work.  See also abstract; one or more business users design, deploy, and monitor operations of one or more business processes).
VICARS further discloses creating an inherited version of the parent workflow as the new workflow (see ¶[0015]; the invention automatically retains all versions of a field that have existed during its life.  The file is accessible, if the user has appropriate permissions, for editing). 
VICARS does not specifically disclose, but VISWANATHAN discloses, populating the locked artifacts of the basal inherited workflow according to the retrieved parent workflow (see ¶[0047]; a workflow worker may be granted access to complete a work item, lock a work item, and unlock a work item.  See also ¶[0019]; prebuilt templates facilitate easy configuration);. 
allowing the unlocked artifacts in the inherited workflow to be modified by the other user (see again ¶[0047]; unlock a work item and update a work item); 
allowing additional artifacts to be added to the inherited workflow by the other user (see ¶[0092]; view, edit, complete, assign/reassign, terminate and cancel are all actions a user can perform), wherein the ability for each additional artifacts to be locked or unlocked is established by the respective user who adds the additional artifact to the inherited workflow (see again ¶[0047]; a workflow administrator may be granted permissions to unlock an item and assign a work item.  See also abstract; business user deploy and monitor operations of business processes). 
VICARS does not specifically disclose, but KHARRAZ TAKAVOL discloses, wherein the inherited workflow includes nested workflows within at least one task, each nested workflow including its own logical sequence of tasks (see ¶[0124]; one activity within a workflow may itself constitute another workflow (nested workflows).
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  KHARRAZ TAKAVOL discloses a task manager for healthcare providers that includes nested workflows.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the nested workflows as taught by KHARRAZ TAKAVOL in the system executing the method of VICARS with the motivation to include workflows within workflows. 
VICARS does not specifically disclose, but VISWANATHAN discloses, causing storage of the inherited workflow with a version identifier in the database, wherein the version may be retrieved with corresponding assignments of locked and unlocked artifacts and logical software tasks (see abstract and ¶[0038] and [0047]; a version of a business process management system, where work items may be locked or unlocked.  Process instances are retrieved from a storage location).
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  VISWANATHAN discloses a business process framework that manages an organization’s workflow and allows locking and unlocking of workflows based on permissions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the locking and unlocking as taught by VISWANATHAN in the system executing the method of VICARS with the motivation to allow a worker to work on work items to which the worker is assigned (see VISWANATHAN ¶[0047]).  

Claim 18 (New)
The combination of VICARS, VISWANATHAN, and KHARRAZ TAKAVOL discloses the method as set forth in claim 1.
wherein an artifact is an action, field, or property in the respective software task (see ¶[0044]; a work item is a process or process instance (e.g., artifacts))..


Claims 2, 3 and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0165734 A1 to VICARS et al. in view of US 2016/0098661 A1 to VISWANATHAN et al., and US 2015/0154528 A1 to KHARRAZ TAKAVOL as applied to claim 1 above, and further in view of US 2009/0049065 A1 to Weissman (hereinafter ‘WEISSMAN’).

Claim 2 (currently amended)
The combination of VICARS, VISWANATHAN, and KHARRAZ TAKAVOL discloses the method as set forth in claim 1.
The combination of VICARS, VISWANATHAN, and KHARRAZ TAKAVOL does not specifically disclose, but WEISSMAN discloses, further comprising, for each article in an inherited workflow, providing a set of base-types (see ¶[0058]-[0059] and [0142]; a component has a max version equal to the base version.  Dependencies bind to an exact version number); 
determining a set of global definitions (see ¶[0115] and [0121]; most components of an application could be referenced as defined by the subscriber; versioning and deprecation allows restriction of references to global components.  Version identification may include a global identifier)  for each base type of the set of base-types, wherein each of global definition of the set of global definition is versioned (see abstract and ¶[0056]; new versions of developed applications operate in the same environment as a previous version.  Focused versioning may be implemented such that versions are numeric and monotonically increasing along each branch line), such that when a process later overrides the global definition, the global definition is applied as a new version (see ¶[0055], [0114]-[0115], and [0139]-[0145]; push upgrades using ; 
creating a new base type workflow from the inherited workflow (see ¶[0059]-[0060]; components that may be referenced are workflow rules that refer to workflow actions.  The component has a max version which is equal to the base version from which current work is developed.  See also ¶[0052]; place an application into a development mode, which may make its components editable). 
VICARS does not specifically disclose, but VISWANATHAN discloses, for each article in the inherited workflow, identifying an indicated inheritance setting of locked or unlocked (see ¶[0047] and [0050]-[0051]; a workflow worker may lock or unlock a work item and gain exclusive access). 
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  VISWANATHAN discloses a business process framework that manages an organization’s workflow and allows locking and unlocking of workflows based on permissions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the locking and unlocking as taught by VISWANATHAN in the system executing the method of VICARS with the motivation to allow a worker to work on work items to which the worker is assigned (see VISWANATHAN ¶[0047]).  
The combination of VICARS, VISWANATHAN, and KHARRAZ TAKAVOL does not specifically disclose, but WEISSMAN discloses, detecting that a change to the global definition is published (see ¶[0067], [0070]-[0071] and [0139]-[0140]; any version replacement may be transparent to the subscribing organization.  Use a minor version number.  Use a symbol table to map a version bundle.  At upload time of a managed released package, all new class relationships may be recorded); and
scanning and updating a set of inherited versions of the workflow to a most-recent version of a global definition (see ¶[0086]-[0089], [0100] and [0142]-[0145]; conditionally . 
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  WEISSMAN discloses validating a developed application using a workflow with versioning (see ¶[0060]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include versioning as taught by WEISSMAN in the system executing the method of VICARS with the motivation to manage workflow versions as they are edited (see VICARS ¶[0015]).  
VICARS further discloses enabling the other user to review and select changes prior to the new base type workflow is published (see ¶[0015]; view and edit all work on a particular effort and locks the folder containing the document.  See also ¶[0084]; the intention is to separate final files that are part of permanent records from working files).

Claim 3 (original)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized method as set forth in claim 2
VICARS does not specifically disclose, but WEISSMAN discloses, wherein a base type comprises a basic task type, basic poll, or a basic story (see ¶[0060]; workflow rules and actions as components that may be referenced).
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  WEISSMAN discloses validating a developed application using a workflow with versioning (see ¶[0060]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include versioning as taught by WEISSMAN in the system executing the method of VICARS with the motivation to manage workflow versions as they are edited (see VICARS ¶[0015]).  

Claim 5 (currently amended)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized method as set forth in claim 3.
VICARS does not specifically disclose, but WEISSMAN discloses, wherein by default, an inheritance from the basal workflow is from a last published version of a parent-type of workflow (see ¶[0119]-[0120]; child and parent identifiers in a version schema).
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  WEISSMAN discloses validating a developed application using a workflow with versioning (see ¶[0060]) that includes child and parent identifiers.  It would have been obvious for one of ordinary skill in the art at the time of invention to include versioning with child and parent identifiers as taught by WEISSMAN in the system executing the method of VICARS with the motivation to manage workflow versions as they are edited (see VICARS ¶[0015]).  

Claim 6 (original)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized method as set forth in claim 3.
VICARS does not explicitly disclose, but WEISSMAN discloses, wherein the inheritance setting is overridden in the inherited type for a specific property (see ¶[0142]; include an override keyword for updates to the latest version in the version bundle).
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  WEISSMAN discloses validating a developed application using a workflow with versioning (see ¶[0060]) that includes an override keyword.  It would have been obvious for one of ordinary skill in the art at the time of invention to include versioning with an 

Claim 7 (currently amended)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized method as set forth in claim 6.
VICARS additionally discloses further comprising: providing the other user a choice to review and select changes to apply to the respective inherited workflow (see ¶[0011]; select the cored user names, group or function and any files he’d like to send for review and/or coordination).
VICARS does not explicitly disclose, but WEISSMAN discloses, and for a set of system upgrades where changes are provided in base system types, automatically enabling a set of changes (see ¶[0070]; changes may be pushed to all subscribing organizations.  See also ¶[0128] and [0148]; the installed version number may be inserted automatically).
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  WEISSMAN discloses validating a developed application using a workflow with versioning (see ¶[0060]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include versioning as taught by WEISSMAN in the system executing the method of VICARS with the motivation to manage workflow versions as they are edited (see VICARS ¶[0015]).  

Claim 8 (currently amended)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized method as set forth in claim 7.
wherein the other user specifies a specific artifact of the inherited workflow to be customized (see ¶[0024] and [0081] and claim 1; identify information that is customizable for each Functional Area by the customer).

Claim 9 (currently amended)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized method as set forth in claim 8.
VICARS further discloses wherein the specific artifact to be customized comprises a specified number of areas in the inherited workflow (see ¶[0024] and [0081] and claim 1; identify information that is customizable for each Functional Area by the customer).

Claim 10 (currently amended)
VICARS discloses a computerized system comprising: at least one processor configured to execute instructions; at least one memory containing instructions when executed on the at least one processor (see ¶[0087] and Fig. 38; applications running on a web server), causes the at least one processor to perform operations to: 
receive a request to create a new workflow, wherein each workflow includes a logical sequence of software tasks to be executed (see abstract and claim 1; create a workflow). 
VICARS does not specifically disclose, but VISWANATHAN discloses, having been prompted by the request, retrieve from a database, a parent workflow, wherein the parent workflow includes locked artifacts and unlocked artifacts within each software task in the parent workflow (see ¶[0047]; a workflow worker may be granted access to complete a work item, lock a work item, and unlock a work item), wherein an original user defined whether each artifact is locked or unlocked, wherein locked artifacts are unable to be modified except by the original user , and unlocked artifacts are able to be modified by another user (see ¶[0047]; a workflow worker may be granted access to complete a work item, lock a work item, and unlock a work item.  A service task complete may be granted permission to complete work.  See also abstract; one or more business users design, deploy, and monitor operations of one or more business processes).
VICARS further discloses creating an inherited version of the parent workflow as the new workflow (see ¶[0015]; the invention automatically retains all versions of a field that have existed during its life.  The file is accessible, if the user has appropriate permissions, for editing). 
VICARS does not specifically disclose, but VISWANATHAN discloses, populating the locked artifacts of the inherited workflow according to the retrieved parent workflow (see ¶[0047]; a workflow worker may be granted access to complete a work item, lock a work item, and unlock a work item.  See also ¶[0019]; prebuilt templates facilitate easy configuration);. 
allow the unlocked artifacts in the inherited workflow to be modified by the other user (see again ¶[0047]; unlock a work item and update a work item); 
allow additional artifacts to be added to the inherited workflow by the other user (see ¶[0092]; view, edit, complete, assign/reassign, terminate and cancel are all actions a user can perform), 
wherein the ability for each additional artifacts to be locked or unlocked is established by the respective user who adds the additional artifact to the inherited workflow (see again ¶[0047]; a workflow administrator may be granted permissions to unlock an item and assign a work item.  See also abstract; business user deploy and monitor operations of business processes). 
VICARS does not specifically disclose, but KHARRAZ TAKAVOL discloses, wherein the inherited workflow includes nested workflows within at least one task, each nested workflow including its own logical sequence of tasks (see ¶[0124]; one activity within a workflow may itself constitute another workflow (nested workflows).

VICARS does not specifically disclose, but VISWANATHAN discloses, cause storage of the inherited workflow with a version identifier in the database, wherein the version may be retrieved with corresponding assignments of locked and unlocked artifacts and logical software tasks (see abstract and ¶[0038] and [0047]; a version of a business process management system, where work items may be locked or unlocked.  Process instances are retrieved from a storage location).
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  VISWANATHAN discloses a business process framework that manages an organization’s workflow and allows locking and unlocking of workflows based on permissions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the locking and unlocking as taught by VISWANATHAN in the system executing the method of VICARS with the motivation to allow a worker to work on work items to which the worker is assigned (see VISWANATHAN ¶[0047]).  
VICARS does not specifically disclose, but WEISSMAN discloses, for each field of the inherited workflow, provide a set of base-types (see ¶[0058]-[0059] and [0142]; a component has a max version equal to the base version.  Dependencies bind to an exact version number); 
determine a set of global definitions (see ¶[0115] and [0121]; most components of an application could be referenced as defined by the subscriber; versioning and deprecation allows restriction of references to global components.  Version identification may include a global identifier) for each base type of the set of base-types, wherein each of global definition of the set of global definition is versioned (see abstract and ¶[0056]; new versions of developed applications operate in the same environment as a previous version.  Focused versioning may be implemented such that versions are numeric and monotonically increasing along each branch line), such that when a process later overrides the global definition, the global definition is applied as a new version (see ¶[0055], [0114]-[0115], and [0139]-[0145]; push upgrades using a global table to maintain functionality.  New global types may be added.  A new version row may be created in an application version global table); 
create the workflow from a basal workflow (see ¶[0059]-[0060]; components that may be referenced are workflow rules that refer to workflow actions.  The component has a max version which is equal to the base version from which current work is developed.  See also ¶[0052]; place an application into a development mode, which may make its components editable). 
VICARS does not specifically disclose, but VISWANATHAN discloses; for each item and for each property in an inherited type of each item of the inherited workflow, determine an inheritance setting (see ¶[0047] and [0050]-[0051]; a workflow worker may lock or unlock a work item and gain exclusive access). 
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  VISWANATHAN discloses a business process framework that manages an organization’s workflow and allows locking and unlocking of workflows based on permissions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the locking and unlocking as taught by VISWANATHAN in the system executing the method of VICARS with the motivation to allow a worker to work on work items to which the worker is assigned (see VISWANATHAN ¶[0047]).  
The combination of VICARS, VISWANATHAN, and KHARRAZ TAKAVOL does not specifically disclose, but WEISSMAN discloses, detect that a change to the global definition is published (see ¶[0067], [0070]-[0071] and [0139]-[0140]; any version replacement may be transparent to the subscribing organization.  Use a minor version number.  Use a symbol table ; scan and update a set of inherited versions of the workflow to a most-recent version of a global definition (see ¶[0086]-[0089], [0100] and [0142]-[0145]; conditionally validate the developed application, where program instructions include a second version that is more recent and a first version that is older.  Upgrade to the latest version in the version bundle.  Implement a global class update). 
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  WEISSMAN discloses validating a developed application using a workflow with versioning (see ¶[0060]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include versioning as taught by WEISSMAN in the system executing the method of VICARS with the motivation to manage workflow versions as they are edited (see VICARS ¶[0015]).  
VICARS further discloses, enable the other user to review and select changes prior to the workflow prior to publication (see ¶[0015]; view and edit all work on a particular effort and locks the folder containing the document.  See also ¶[0084]; the intention is to separate final files that are part of permanent records from working files).

Claim 11 (original)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized system as set forth in claim 10.
VICARS does not specifically disclose, but WEISSMAN discloses, wherein a base type comprises a basic task type, basic poll, or a basic story (see ¶[0060]; workflow rules and actions as components that may be referenced).
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  WEISSMAN discloses validating a developed application using a workflow with versioning (see ¶[0060]).  It would have been obvious for one of ordinary skill in 

Claim 12 (original)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized system as set forth in claim 11.
VICARS does not specifically disclose, but WEISSMAN discloses, wherein the basal workflow comprises a base-type of workflow or an inherited-type of workflow (see ¶[0119]-[0120]; child and parent identifiers in a version schema).
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  WEISSMAN discloses validating a developed application using a workflow with versioning (see ¶[0060]) that includes child and parent identifiers.  It would have been obvious for one of ordinary skill in the art at the time of invention to include versioning with child and parent identifiers as taught by WEISSMAN in the system executing the method of VICARS with the motivation to manage workflow versions as they are edited (see VICARS ¶[0015]).  

Claim 13 (currently amended)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized system as set forth in claim 12.
VICARS does not specifically disclose, but WEISSMAN discloses, wherein by default, an inheritance from the basal workflow (see ¶[0060]; workflow rules and actions as components that may be referenced) is from a last published version of the parent workflow (see ¶[0119]-[0120]; child and parent identifiers in a version schema).


Claim 14 (original)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized system as set forth in claim 13.
VICARS does not explicitly disclose, but WEISSMAN discloses, wherein the inheritance setting is overridden in the inherited type for a specific property (see ¶[0142]; include an override keyword for updates to the latest version in the version bundle).
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  WEISSMAN discloses validating a developed application using a workflow with versioning (see ¶[0060]) that includes an override keyword.  It would have been obvious for one of ordinary skill in the art at the time of invention to include versioning with an override keyword as taught by WEISSMAN in the system executing the method of VICARS with the motivation to manage workflow versions as they are edited (see VICARS ¶[0015]).  

Claim 15 (currently amended)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized system as set forth in claim 14.
VICARS additionally discloses wherein the at least one memory containing instructions when executed on the at least one processor, causes the at least one processor to perform operations to:  provide the other user a choice to review and select changes to apply to the respective inherited workflow (se ¶[0011]; select the cored user names, group or function and any files he’d like to send for review and/or coordination).
VICARS does not explicitly disclose, but WEISSMAN discloses, and for a set of system upgrades where changes are provided in base system types, automatically enabling a set of changes (see ¶[0070]; changes may be pushed to all subscribing organizations.  See also ¶[0128] and [0148]; the installed version number may be inserted automatically).
VICARS discloses an electronic document manager where workflows are created by a user as needed (see abstract).  WEISSMAN discloses validating a developed application using a workflow with versioning (see ¶[0060]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include versioning as taught by WEISSMAN in the system executing the method of VICARS with the motivation to manage workflow versions as they are edited (see VICARS ¶[0015]).  

Claim 16 (original)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized system as set forth in claim 15.
VICARS further discloses wherein a user specifies a specific artifact of the workflow to be customized (see ¶[0024] and [0081] and claim 1; identify information that is customizable for each Functional Area by the customer).

Claim 17 (original)
The combination of VICARS, VISWANATHAN, KHARRAZ TAKAVOL, and WEISSMAN discloses the computerized system as set forth in claim 16.
wherein the specific artifact to be customized comprises a specified number of areas in the basal workflow (see ¶[0024] and [0081] and claim 1; identify information that is customizable for each Functional Area by the customer).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/             Primary Examiner, Art Unit 3624